      Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 1 of 10




                   UNITED STATES DISTRICT COURT 
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON,
TERENCE FLEMING, SUSAN
BOTTCHER, PRIORITIES USA, DNC
SERVICES CORPORATION /                         No. 4:18-cv-00262-MW-CAS
DEMOCRATIC NATIONAL
COMMITTEE, DSCC a/k/a
DEMOCRATIC CONGRESSIONAL
CAMPAIGN COMMITTEE,
DEMOCRATIC GOVERNORS
ASSOCIATION, and DEMOCRATIC
LEGISLATIVE CAMPAIGN
COMMITTEE,
                 Plaintiffs,
      v.
LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,
                 Defendant,
and
NATIONAL REPUBLICAN SENATE
COMMITTEE, and REPUBLICAN
GOVERNORS ASSOCIATION,
                 Defendant-Intervenors.




 EMERGENCY MOTION OF PLAINTIFFS FOR RECONSIDERATION OF
  THE COURT’S ORDER GRANTING IN PART MOTION TO EXTEND
       DEADLINES AND REMOVING TRIAL FROM DOCKET
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 2 of 10




                                 INTRODUCTION
      Plaintiffs respectfully request that the Court reconsider its March 21, 2019

Order Granting In Part Motion To Extend Deadlines And Removing Trial From

Docket (“Order”). ECF No. 106. While Plaintiffs, the Secretary, and Intervenors

jointly requested a one-week extension of the deposition deadline to accommodate

the Secretary’s 30(b)(6) depositions, they also requested that the Court maintain

the scheduled June 3, 2019 trial date. Plaintiffs’ counsel and witnesses have

arranged their schedules around that date, and rescheduling would present

tremendous logistical challenges. Moreover, since Plaintiffs expect that the

Secretary and/or Intervenors will raise timing as a concern in implementing a

remedy for the constitutional violations alleged in this case, any delay would

prejudice Plaintiffs’ ability to obtain relief. Plaintiffs submit that they should not be

penalized for their good-faith efforts to accommodate the Secretary’s deposition

requests, which were raised near the very end of the discovery period. Plaintiffs

therefore ask the Court to maintain both the original deposition deadline and the

trial date of June 3, 2019. In light of the imminent need to complete discovery and

keep on track for a June 3 trial, Plaintiffs request relief on an emergency basis

according to Local Rule 7.1(L), as relief is needed more promptly than would

occur in the ordinary course of business.




                                            1
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 3 of 10




                                 BACKGROUND
      On December 20, 2018, the parties submitted a case management report

pursuant to Fed. R. C. P. 26(f). See ECF No. 87. The parties did not agree on the

timing of the trial—plaintiffs proposed a trial date of May 27, 2019, while the

Secretary and Intervenors proposed a trial date of June 14, 2019. See id. at 11-14.

Plaintiffs requested an earlier trial date for three reasons, all of which remain

applicable today. First, “Plaintiffs expect that Defendant and/or Intervenors will

raise timing as a concern in implementing a remedy for the constitutional

violations alleged in this case, such that the earliest reasonable trial date is

preferable for remedial purposes.” Id. at 11. Second, “counsel for Plaintiffs have

other engagements that prevent their appearance on the June 14, 2019 trial

date . . . , and a later trial date appears likely to fuel the aforementioned remedial

concern that led Plaintiffs to propose the earlier May 27, 2019 trial date.” Id. Third,

“as this Court recognized at the preliminary injunction hearing, considering this

case on a somewhat expedited schedule is appropriate,” particularly given that

Defendant and Intervenors have already indicated “that there is not sufficient time

to impose a remedy prior even to 2020.” Id.

      On December 21, 2019, the Court issued a scheduling order setting June 3,

2019 as the trial date and “shorten[ing] some deadlines to accommodate an earlier

trial date.” ECF No. 88 at 1-2. The scheduling order set March 8, 2019 as the


                                         -2-
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 4 of 10



discovery deadline. Id. at 2. The Court later extended that deadline to March 29,

2019 “for the sole purpose of taking depositions.” ECF No. 98 at 1.

      Plaintiffs diligently engaged in discovery, issuing interrogatories, requests

for production, requests for admission, and subpoenas in December, January, and

early February. Plaintiffs repeatedly reached out to counsel for the Secretary and

Intervenors to schedule expert depositions. See Exs. 1-2.1 Similarly, Plaintiffs

supplemented their initial disclosures as early as February 8, 2019 to give notice of

additional witnesses they may call at trial, and followed up on February 25, 2019

with a specific request for any additional witnesses the Secretary or Intervenors

might call at trial, see Exs. 3-5—all in an effort to avoid last-minute scheduling

issues.

      By contrast, neither the Secretary nor Intervenors issued any document

discovery requests until days before the March 8 deadline for document discovery,

at which point the Intervenors issued untimely discovery requests and third-party

subpoenas. The Court granted Plaintiffs’ motion for a protective order with respect

to those requests, finding them “belated.” ECF No. 103 at 2.

          On March 3, 2019, the Secretary reached out for the first time to inform

Plaintiffs’ counsel that she intended to notice 30(b)(6) depositions of Plaintiffs.

Notably, this request came only after the Court granted the parties’ joint motion to

1
  The parties have identified five testifying experts between them and exchanged a
total of eight expert reports.
                                         -3-
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 5 of 10



extend the deadline for taking depositions, ECF No. 98, and, but for that extension,

would have allotted Plaintiffs’ counsel just five days to identify, prepare, and

defend depositions for six individuals from six different entities.

      To aid in the process of identifying and scheduling appropriate corporate

representatives, Plaintiffs requested a draft list of Rule 30(b)(6) topics, which the

Secretary sent on March 4, 2019. See Ex. 6. In the midst of completing depositions

previously scheduled, it was understandably difficult for Plaintiffs’ counsel to (1)

identify appropriate corporate representatives, (2) prepare the witnesses and review

documents as necessary to respond to the Secretary’s broad deposition topics,2 and

(3) schedule depositions for six deponents before the March 29 deadline. Indeed,

four of Plaintiffs’ corporate representatives (Priorities USA, DNC, DGA, and

DLCC) were not finally noticed for deposition until March 19, 2019. See Ex. 7.

      The Rule 30(b)(6) deposition of Priorities USA took place on March 21, and

Plaintiffs’ counsel expect that representatives from the DNC, the DGA, and the

DLCC will soon confirm tentatively scheduled dates for the week of March 25.

The depositions of the DSCC and DCCC have not yet been set but can (with no

small difficulty) be completed by March 29, 2019.



2
 The Secretary and the Intervenors, for example, seek to question Plaintiffs’
corporate representatives regarding “Plaintiffs’ knowledge and understanding of
Ballot Order Approaches as historically implemented in the United States and the
advantages or disadvantages of same.” Ex. 8, Deposition Topic 2.
                                         -4-
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 6 of 10



      On March 20, 2019, Plaintiffs, the Secretary, and Intervenors jointly moved

to extend the deadline for depositions by one week to accommodate the Secretary’s

30(b)(6) depositions, explaining that the parties were “having difficulty” meeting

the March 29 deadline “in light of the schedules of the witnesses and counsel.”

ECF No. 105 at 1. The Secretary sought a one-week extension of the dispositive

motion deadline and the pretrial conference as well, and Plaintiffs did not oppose

her request, id. at 1-2, but Plaintiffs do not believe an extension of those dates is

necessary. Importantly, the movants requested that the trial date remain the same.

      On March 21, 2019, the Court issued its Order extending the deadline for

depositions to April 5, 2019. See ECF No. 106 at 1. The Court also canceled the

pretrial conference “along with the bench trial of June 3, 2019.” Id. The Court

explained that it would select a new trial date after it “[had] ruled on any pending

dispositive motion.” Id.

                                  ARGUMENT

I.    THE COURT SHOULD RECONSIDER ITS ORDER CANCELING
      THE JUNE 3, 2019 TRIAL DATE
      “[A] motion for reconsideration is appropriate where the Court has patently

misunderstood a party, or has made a decision outside of the adversarial issues

presented to the Court by the parties, or has made an error not of reasoning, but of

apprehension.” Sanzone v. Hartford Life & Acc. Ins. Co., 519 F. Supp. 2d 1250,

1255–56 (S.D. Fla. 2007), on reconsideration (Oct. 16, 2007); see also Rosen v.

                                        -5-
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 7 of 10



J.M. Auto Inc., 270 F.R.D. 675, 687-89 (S.D. Fla. 2009), order vacated in part on

reconsideration (May 26, 2009). Here, Plaintiffs submit that the Court

misunderstood the relief Plaintiffs were seeking in the joint motion because it

lacked the benefit of an adversarial presentation. Plaintiffs were willing to join the

Secretary and Intervenors in requesting a one-week extension of the deposition

deadline to accommodate the Secretary’s 30(b)(6) depositions, but they did not

contemplate a delay of the trial date. Indeed, had that option been raised by any

party, Plaintiffs would not have agreed to the extension request at all. Canceling

the June 3, 2019 trial date is not necessary and would penalize Plaintiffs’ for the

Secretary’s delay.

      The parties are on track for a June 3rd trial. They have completed document

discovery and will complete expert depositions this week. All that remains are the

Secretary’s 30(b)(6) depositions, which can be scheduled before the March 29

deadline if need be. Plaintiffs have been diligently working toward a June 3, 2019

trial date and can and will make every effort to abide by the pretrial schedule in

order to preserve that date.

      Moreover, any delay in the trial date would prejudice Plaintiffs. Plaintiffs’

counsel and their witnesses have arranged their travel schedules and other

commitments around the June 3rd date. Rescheduling at this point would present

enormous logistical challenges—among other things, Plaintiffs’ lead counsel will


                                         -6-
      Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 8 of 10



be occupied with a six-week trial beginning in August, and other attorneys for

Plaintiffs anticipate multiple trials in other cases this fall. Additionally, Plaintiffs’

expert witnesses have limited availability between their academic commitments

and travel schedules, and it would be a significant burden to coordinate another

time that works for the experts, fact witnesses, and attorneys alike. Moreover,

given the timing concerns raised by the Secretary and Intervenors, even a short

delay would prejudice Plaintiffs’ ability to obtain relief, and pushing the trial date

into the fall or beyond would play directly into the (false) narrative that insufficient

time remains before the 2020 election to implement Plaintiffs’ requested remedy.

       Plaintiffs therefore request that the Court reconsider its Order canceling the

June 3, 2019 trial. Plaintiffs are willing and able to overcome any challenges in

meeting the March 29 deposition deadline if necessary to ensure the trial date

remains as scheduled.

II.    THE COURT SHOULD EXPEDITE CONSIDERATION OF THIS
       MOTION
       Pursuant to Rules 6(b), 26(c), and 45(3)(a), Federal Rules of Civil

Procedure, and Local Rule 7.1(L), Plaintiffs respectfully request that the Court

expedite consideration of Plaintiffs’ motion for reconsideration. If March 29, 2019

remains the deadline for completing depositions, the parties must move quickly to

confirm the remaining five depositions for next week. Plaintiffs believe it is

unlikely that the Secretary and Intervenors, who oppose this motion, will cooperate

                                          -7-
     Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 9 of 10



in scheduling depositions on an expedited basis absent an order from this Court.

Accordingly, this motion “requires a ruling more promptly than would occur in the

ordinary course of business.” Local Rule 7.1(L).

                                   CONCLUSION
      For the foregoing reasons, Plaintiffs’ motion should be granted on an

expedited basis.

                    LOCAL RULE 7.1(C) CERTIFICATION

      Pursuant to Local Rule 7.1(C), Plaintiffs’ counsel confirm that they

complied with the attorney-conference requirement of Local Rule 7.1(B), and that

counsel for Defendant and for Defendant-Intervenors have confirmed that their

clients oppose the relief requested.

                    LOCAL RULE 7.1(F) CERTIFICATION

      Counsel for Plaintiffs, Fritz Wermuth, Esquire, certifies that this motion

contains 1,722 words, excluding the case style, signature block and certificates.

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 22, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.




                                          -8-
Case 4:18-cv-00262-MW-CAS Document 107 Filed 03/22/19 Page 10 of 10




                                Respectfully submitted,

                                /s/Frederick S. Wermuth
                                Frederick S. Wermuth
                                Florida Bar No.: 0184111
                                KING, BLACKWELL, ZEHNDER
                                    & WERMUTH, P.A.
                                P.O. Box 1631
                                Orlando, FL 32802-1631
                                Telephone: (407) 422-2472
                                Facsimile: (407) 648-0161
                                fwermuth@kbzwlaw.com

                                Marc E. Elias
                                Elisabeth C. Frost*
                                Jacki L. Anderson*
                                John M. Geise*
                                PERKINS COIE LLP
                                700 Thirteenth St., N.W., Suite 600
                                Washington, D.C. 20005-3960
                                Telephone: (202) 654-6200
                                Facsimile: (202) 654-9959
                                melias@perkinscoie.com
                                efrost@perkinscoie.com
                                jackianderson@perkinscoie.com
                                jgeise@perkinscoie.com

                                Abha Khanna*
                                PERKINS COIE LLP
                                1201 Third Avenue, Suite 4900
                                Seattle, WA 98101-3099
                                Telephone: (206) 359-8000
                                Facsimile: (206) 359-9000
                                akhanna@perkinscoie.com

                                Counsel for the Plaintiffs
                               *Admitted Pro Hac Vice



                               -9-
